Citation Nr: 1730706	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for melanoma, claimed as due to exposure to herbicides.

3.  Entitlement to an initial rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an initial rating in excess of 30 percent is warranted for his service-connected PTSD.  In June 2017, his representative indicated that his condition had worsened since the previous examination in April 2008.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA psychiatric examination was conducted in April 2008, more than nine years ago, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  The Veteran's representative also indicates that he is unable to work due to his PTSD.  Therefore, the Veteran should be provided a VA examination to determine the current severity of his PTSD, including the impact of the disorder on his employment.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United State Court of Appeals for Veterans Claims (Court) held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and as noted previously, the psychiatric examination should determine if he is currently unemployable due to this service-connected condition.

Concerning the Veteran's claims for melanoma and a skin condition, the Veteran contends that these disabilities were caused by Agent Orange exposure.  The Veteran served in the Republic of Vietnam from November 1967 to July 1968.  Thus, herbicide exposure is conceded.  Additionally, the Board notes that in November 1967, the Veteran was treated for an epidermal inclusion cyst of the right buttock.  On remand, the Veteran should be afforded a VA examination to determine if these claimed conditions are related to service, treatment or any incident of service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate notice concerning the Veteran's claim for TDIU along with a VA Form 21-8940.  Any additional necessary development concerning this claim should then be undertaken.

2.  The RO or the AMC should request the Veteran to provide identifying information and any necessary authorization for all health care providers who have treated or examined his claimed disabilities during the period of these claims.  The RO/AMC should then undertake any additional indicated development to obtain any pertinent, outstanding evidence.  Any ongoing medical records from the VA medical system should also be obtained. 

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of his service connected psychiatric disability on his ability to obtain and retain employment without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed melanoma and skin condition.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

For each identified claimed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disorder is related to service, to include exposure to herbicide agents or the Veteran's treatment for a epidermal inclusion cyst of the right buttock in November 1967.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record.  A full and complete rationale for any opinion expressed is required.  

5.  Thereafter, the RO should readjudicate the Veteran's claims on appeal.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


